DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is in response to Applicant’s amendment filed November 5, 2021. Claims 1 and 3-4 are pending in the application. Claims 1 and 3-4 have been amended. Claims 1 and 3-4 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The objection of claim 1 is withdrawn due to the Applicant’s amendment to claim 1. 
The rejection of claims 1-3 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/610,097 (‘097) is withdrawn due to the approval of the filed Terminal Disclaimer.
The rejection of claims 1-3 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/610,100 (‘100) is withdrawn due to the approval of the filed Terminal Disclaimer.
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject is withdrawn due to the amendment and/or cancellation of the claims.
The rejections of claims 2 and 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancellation of the claims.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (WO 2016/122802) is withdrawn due to the amendment of the claim to add the limitation of “wherein the fungal pathogen is not Venturia inaequalis.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Meyer et al. (WO 2016/122802) in view of Meyer et al. ‘508 (US 2015/0289508) is withdrawn due to the amendment of the claim to add the limitations of “stone fruits, pome fruits, almonds, applies, grapes, or strawberries” and “wherein the fungal pathogen is not Venturia inaequalis”.
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
Terminal Disclaimer
The terminal disclaimer filed on November 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/610,097 and U.S. Patent Application No. 16/610,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Rejections Necessitated by Amendment filed November 5, 2021

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (WO 2016/122802) as evidenced by Carisse Publication (2009, Crop Protection, Carisse et al.).

Applicant’s Invention
Applicant claims a method of controlling fungal diseases in stone fruits, pome fruits, almonds, apples, grapes, or strawberries that are at risk of being diseased comprising the steps of: contacting at least a portion of a plant and/or an area adjacent to a plant with a composition comprising compound I, wherein said compound is effective against a fungal pathogen; and wherein the fungal pathogen is not Venturia inaequalis. Applicant claims the pathogen is selected from the group consisting of a causal agents of: brown rot in flowers and fruits of stone fruits (Monilinia laxa and Monilinia fructicola)…powdery mildew of grape (Erysiphe necator)…and jacket rot in almond (Botrytis, Rhizopus, and Monolinia).
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 1, Meyer et al. teach a method for the control of fungal attack. This method comprises applying to the soil, plant, roots foliage or locus in which the infestation is to be prevented (for example applying to grape plants), a fungicidally effective amount of one or more of the compounds of Formula I (page 15, paragraphs 43, lines 12-16). Meyer et al. disclose the evaluation of fungicidal activity: Apple Scab. Apple seedlings were grown. Plants were inoculated with a spore suspension of Venturia inaequalis 24 h after fungicide treatment (page 44, lines 16-24).  Meyer et al. teach in Table 6 that compound 145 
    PNG
    media_image1.png
    183
    359
    media_image1.png
    Greyscale
 (page 79, #145) is applied to plants to control Apple Scab (Venturia inaequalis) (page 464, Table 6). 
Regarding claim 3, Meyer et al. disclose the combinations containing other pesticidal compounds, fungicides, insecticides and herbicides (page 7, lines 24-25).
Regarding claim 4, Meyer et al. teach the compounds have broad ranges of activity fungal pathogens. Exemplary pathogens include powdery mildew of grapevine (Uncinula necator) (page 15, lines 23-26).
Carisse et al. teach grape powdery mildew is caused by Erysiphe necator (Schw.) Burr. (synonym Uncinula necator) (page 1036, col. 1, Introduction).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Meyer et al. do not specifically disclose contacting stone fruits, pome fruits, almonds, apples, grapes, or strawberries with the compound of claim 1 or the fungal pathogen is selected from the group consisting of the causal agents of: brown rot in flowers and fruits of stone fruits (Monilinia laxa and Monilinia fructicola)…powdery mildew of grape (Erysiphe necator)…and jacket rot in almond (Botrytis, Rhizopus, and Monolinia). 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Meyer et al., as evidenced by the Carisse Publication (Carisse et al.), and contact compound I to grapes. Meyer et al. teach compounds of formula I, specifically, 
    PNG
    media_image1.png
    183
    359
    media_image1.png
    Greyscale
, Compound I, is applied to control multiple fungi in various examples in the specification. One of ordinary skill in the art would have been motivated to apply compound 1 to apples and grapes because Meyer et al. teach the compound is applied to the soil, plant, roots foliage or locus in which the infestation is to be prevented. Meyer et al. specifically teach applying to grape plants and an example wherein compound 145 is applied to apple plants. As such, based on this teaching one of ordinary skill in the art would have been motivated to apply the compound I to grapes and apples with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Meyer et al., as evidenced by the Carisse Publication (Carisse et al.), and use compound I to control the fungal pathogens claimed in claim 4. Meyer et al. disclose a method for the control of fungal attack. This method comprises applying to the soil, plant, roots, foliage, or locus of the fungus, or to a locus in which the infestation is to be prevented (for example applying to grape plants), a fungicidally effective amount of one or more of the compounds of Formula I. Meyer et al. teach that different fungal pathogens can be controlled by the application of the compounds, including compound 145, which is compound I, which controls apple scab. Meyer et al. specifically teach the compounds have broad ranges of activity fungal pathogens. Exemplary pathogens include powdery mildew of grapevine (Uncinula necator). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply compound 145 to other fungal pathogens, such as powdery mildew of grapevine (Uncinula necator), which as evidenced by Carisse et al. is synonymous to Erysiphe necator that is claimed in claim 4, with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. Applicant argues that Meyer et al. does not disclose or suggest that the specific compound claimed here is biologically active for the claimed crops and/or pathogens. In response to Applicant’s argument, Meyer et al. teach compounds of formula I, specifically,
    PNG
    media_image1.png
    183
    359
    media_image1.png
    Greyscale
, Compound I, is applied to control multiple fungi in various examples in the specification. One of ordinary skill in the art would have been motivated to apply compound 1 to grapes because Meyer et al. teach the compound is applied to the soil, plant, roots foliage or locus in which the infestation is to be prevented, specifically teach applying to grape plants, as currently claimed. Meyer et al. specifically teach applying to grape plants and an example wherein compound 145 is applied to apple plants. As such, based on this teaching one of ordinary skill in the art would have been motivated to apply the compound I to grapes and apples with a reasonable expectation of success. 
In addition, Meyer et al. teach that different fungal pathogens can be controlled by the application of the compounds, including compound 145, which is compound I, which controls apple scab. Meyer et al. specifically teach the compounds have broad ranges of activity against fungal pathogens. Exemplary pathogens include powdery mildew of grapevine (Uncinula necator). Therefore, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply compound 145 to other fungal pathogens, such as powdery mildew of grapevine (Uncinula necator). As evidenced by Carisse et al. Uncinula necator is synonymous to Erysiphe necator that is claimed in claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616              

/JOHN PAK/Primary Examiner, Art Unit 1699